SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended28 March, 2013 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Director Declarationdated 01March 2013 Exhibit 1.2 Transaction in Own Shares dated 04March 2013 Exhibit 1.3 Annual Financial Report dated06 March 2013 Exhibit 1.4 Transaction in Own Shares dated07 March 2013 Exhibit 1.5 Transaction in Own Sharesdated11 March 2013 Exhibit 1.6 Director/PDMR Shareholding dated11 March 2013 Exhibit 1.7 Transaction in Own Shares dated14 March 2013 Exhibit 1.8 Q4 2012 payment of dividends in sterling dated18 March 2013 Exhibit 1.9 Transaction in Own Shares dated 18March 2013 Exhibit 1.10 Transaction in Own Shares dated22March 2013 Exhibit 1.11
